Citation Nr: 0028209	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO rating decisions that 
reclassified the veteran's service-connected psychiatric 
disability from schizophrenia to PTSD and increased the 
evaluation for this condition from 10 to 50 percent, and 
denied a total rating for compensation purposes based on 
individual unemployability.  The Board remanded the case to 
the RO in July 1999 for additional action.

In view of the following decision of the Board with regard to 
the claim for an increased evaluation for PTSD, the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability is considered moot.  VAOPGCPREC 6-
99.


FINDING OF FACT

The PTSD is manifested primarily by depression, nightmares 
and recollections of events in Vietnam, difficulty with 
maintaining focus and concentration, anxiety, occasional 
suicidal ideation, and occasional psychotic symptoms, 
including delusional and paranoid thinking, that produce 
total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996, and 4.130, Code 
9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1967 to May 
1969.

Service medical records show that the veteran was treated for 
psychiatric problems.

A VA summary shows that the veteran was hospitalized from May 
to November 1969 for psychiatric treatment.  The diagnosis 
was acute psychotic episode probably due to lysergic acid 
diethylamide or other hallucinogenic drug.

A May 1970 RO rating decision granted service connection for 
schizophrenia.  A total rating for this conditions was 
assigned under the provisions of 38 C.F.R. § 4.29, effective 
from May 1969; the 100 percent rating was reduced to 
30 percent, effective from December 1969.

An April 1974 RO rating decision reduced the evaluation for 
the schizophrenia from 30 to 10 percent.  This rating 
reduction was effective from July 1974.  The 10 percent 
rating for the schizophrenia remained unchanged until RO 
rating decisions in the 1990's reclassified the disability to 
PTSD and increased the evaluation to 50 percent, effective 
from February 1994.

VA and private medical records, including medical records 
received with documents obtained from the Social Security 
Administration (SSA), show that the veteran was treated and 
evaluated for psychiatric problems in the 1990's.  The more 
salient medical reports with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.

The veteran underwent a VA psychiatric examination in April 
1994.  It was noted that he had been unemployed since 1989.  
Thought processes were within normal limits, thought content 
was negative for any active ongoing suicidal ideation, 
intention or plan.  There was no homicidal or paranoid 
ideation present.  There were no delusions or hallucinations 
present.  His attention span, concentration, memory, and 
orientation were within normal limits.  The Axis I diagnosis 
was no major mental disorder at the time of this examination 
with history of undifferentiated schizophrenia.  The Axis V 
or GAF was 85.

Private medical reports show that the veteran was treated for 
psychiatric problems in 1994 and 1995.  One document shows 
that the veteran was first seen in September 1994 and that he 
was last examined in February 1995 for psychiatric problems.  
The treating diagnoses were PTSD, rule out shared psychotic 
disorder, and rule out schizotypal personality disorder.  It 
was noted that the veteran's continuity of thought was loose 
with rambling and flight of ideas, that at times he seemed 
preoccupied, and that he occasionally had paranoia.  A report 
of psychiatric examination in March 1995 shows Axis I 
diagnoses of depression in remission, and PTSD.

The veteran underwent VA examinations in 1995.  At a social 
and industrial evaluation in April 1995 it was noted that he 
lived with his wife.  He reported unemployment since the 
1980's.  At a VA psychiatric examination in May 1995, his 
affect was slightly depressed and his insight and judgment 
were poor.  He was oriented in 3 spheres.  He described 
former delusions, and it was clear that he was vacillating 
with delusional material.  The Axis I diagnoses were PTSD, 
and rule out shared psychotic disorder.  The GAF was 58.  It 
was noted that psychological testing of the veteran had 
revealed scores consistent for PTSD, moderate to severe 
depression, and a great deal of guilt, anxiety, and 
agitation.  There was also some evidence of thought disorder.

An SSA document dated in September 1995 shows that the 
veteran was found medically eligible for supplemental 
security income (SSI) due to psychiatric conditions.  The 
primary diagnosis was PTSD.

A private medical report dated in December 1995 notes that 
the veteran was hypervigilant and had war aggressive images.  
He was overactive with anger and aggressive images.  It was 
noted that he had PTSD symptoms related to experiences in 
Vietnam that significantly affected his life.

A private medical report dated in January 1996 notes that the 
veteran had delusional thinking.  The examiner opined that 
the veteran was unemployable because he had bizarre thought 
patterns.  The Axis I diagnoses were PTSD, severe and 
chronic; and schizophrenia, residual type.  The present Axis 
V diagnosis was 55 currently, and 50 in the past.

A private medical report dated in June 1996 notes that the 
veteran was unable to work at that time because of a 
combination of factors, including schizophrenia, PTSD, and 
probable chronic fatigue syndrome.  It was also noted that 
the outcome of a neurological examination was still pending. 

The veteran underwent VA examinations in 1998.  At a social 
and industrial evaluation in April 1998, it was noted that he 
was divorced, having been married one time.  It was noted 
that he had had no work of any substance since 1989.  At a VA 
psychiatric examination in May 1998, his speech was 
overproductive and pressured.  His affect was restricted.  
Thought content was positive for the ability of other people 
to read his mind.  Auditory or visual hallucinations were not 
found.  There was no suicidal or homicidal ideation.  Thought 
process had tangentiality with occasional loosening of 
association.  He was oriented.  The Axis I diagnoses were 
PTSD, chronic, moderate; schizo-affective disorder, bipolar 
type; and cognitive disorder, not otherwise specified.  The 
GAF (global assessment of functioning) or Axis V diagnosis 
was 52.  The examiner opined that the veteran's PTSD had not 
worsened; that he had cognitive impairment due to head trauma 
in 1987; and that the schizo-affective disorder was related 
to service.

A private medical report dated in August 1998 notes that the 
veteran had schizophrenia with bizarre thoughts that were 
delusional in nature.  It was also noted that he had PTSD, 
and that each disorder was exacerbating the other.

A private medical report dated in January 1999 notes that the 
veteran underwent a mental status examination.  He was 
coherent, but at times his use of language was obscure.  His 
mood was dysthymic with occasional suicidal thoughts.  His 
memory was impaired.  The examiner concluded that the veteran 
was unable to work because of psychiatric symptoms, and 
memory and concentration problems.  It was noted that he had 
difficulty establishing even casual relationships.

The veteran underwent a VA psychiatric examination in 
September 1999.  His speech was rapid and he had a rather 
hypomanic presentation.  His speech was extremely 
circumstantial and at times not goal-oriented to the point 
that he had difficulty answering questions.  There was no 
bizarre content in his speech.  His affect was mildly 
euphoric.  He reported an improved mood due to discontinuing 
his seizure medication and changing his psychiatric 
medications.  He reported chronic fatigue.  He reported 
nightmares and recollections of events in service.  He 
reported mental confusion and had trouble maintaining focus 
and concentration.  He gave a history of suicidal ideation 
and of delusions that were no longer significantly disabling.  
The Axis I diagnoses were schizoaffective disorder, PTSD by 
history, and rule out cognitive disorder, not otherwise 
specified.  It was noted that the veteran's seizure disorder 
was currently controlled.  The GAF was 45.  The examiner 
noted that the veteran appeared to have serious symptoms and 
that he did not appear to be employable.  It was concluded 
that he was unemployable.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective from November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


The evidence shows that the veteran has various psychiatric 
conditions, including schizoaffective disorder, PTSD, and 
cognitive disorder.  Service connection is in effect for a 
psychiatric condition, PTSD, previously classified as 
schizophrenia, and the evidence does not specifically 
delineate any psychiatric symptoms attributable to the non-
service-connected cognitive disorder.  Under the 
circumstances in this case, the Board will consider all of 
the veteran's psychiatric symptoms as attributable to the 
service-connected PTSD in the evaluation of this disorder.  
38 C.F.R. § 4.14 (1999).

The reports of the veteran's psychiatric treatment and 
evaluations in the 1990's show that his PTSD is manifested 
primarily by depression, nightmares and recollections of 
events in Vietnam, difficulty with maintaining focus and 
concentration, anxiety, occasional suicidal ideation, and 
occasional psychotic symptoms, including delusional and 
paranoid thinking.  A longitudinal review of the evidence 
shows that the veteran has been essentially unemployed since 
the late 1980's due to psychiatric problems.  The September 
1995 SSA report shows that he has been found medically 
eligible for SSI due to his psychiatric conditions, primarily 
PTSD, and various private medical reports indicate that he is 
unemployable due to symptoms of this disorder.  While the 
examiner who conducted the May 1998 VA psychiatric 
examination opined that the veteran's PTSD had not worsened, 
the examiner who conducted the September 1999 VA psychiatric 
examination opined that the veteran was essentially 
unemployed due to PTSD symptoms and assigned a GAF of 45.  It 
was also noted that the veteran's seizure disorder was under 
control.  

A GAF of 45 is indicative of serious impairment in social, 
occupational, or school functioning with the veteran being 
unable to keep a job under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court) defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

Under the criteria of diagnostic code 9411, effective prior 
to or as of November 7, 1996, demonstrable inability to 
obtain or retain employment or total occupational impairment 
is one of the criteria for a 100 percent rating.  In Johnson 
v. Johnson, 7 Vet. App. 95, 97 (1994), the Court upheld the 
VA Secretary's interpretation that the criteria for a 100% 
rating "are each independent bases for granting a 100% 
rating."  The Board finds that the evidence shows the 
presence of PTSD symptoms that demonstrate the veteran's 
inability to obtain or retain employment or that produce 
total occupational impairment.  Accordingly, the Board finds 
that the evidence supports granting a total rating for the 
PTSD.



ORDER

An increased evaluation of 100 percent is granted for PTSD, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 



